Opinion of the Court
Quinn, Chief Judge:
This case involves the same lecture by the Staff Judge Advocate, Fort Devens, Massachusetts, to officers of the command, as was before us in United States v Albert, 16 USCMA 111, 36 CMR 267. At trial, defense counsel ex^ pressly declined to voir dire the court members who indicated they had attended the lecture. However, he moved for a change of venue on the ground the lecture “might lead them to adjudge sentences greater than they might otherwise have adjudged.” The motion was denied.
Our discussion in the Albert case of the substance of the lecture sustains the law officer’s ruling. Accordingly, the decision of the board of review is affirmed.
Judge Kilday concurs.